Citation Nr: 0303214	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an adequate substantive appeal was filed on the 
issue of an increase rating for a back disorder, described as 
herniated nucleus pulposus, status post (SP) myelogram and 
lumbar laminectomy.

2.  Whether an adequate substantive appeal was filed on the 
issue of an increased rating for dysthymic disorder.

3.  Whether an adequate substantive appeal was filed on the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a right leg 
disorder. 

4.  Whether an adequate substantive appeal was filed on the 
issue of entitlement to service connection for a left leg 
disorder, secondary to the service connected back disorder.

5.  Whether an adequate substantive appeal was filed on the 
issue of entitlement to service connection for a right arm 
disorder, secondary to the service connected back disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDING OF FACT

The VA Form 9, also referred to as the substantive appeal, 
filed by the veteran was inadequate because the veteran did 
not set out specific errors of fact or law regarding the RO's 
June 2002 determination on the issues of increase ratings for 
a back disorder and dysthymic disorder; on the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a right leg 
disorder; and, on the issues of entitlement to service 
connection for left leg and right arm disorders, secondary to 
the service-connected back disorder.  


CONCLUSION OF LAW

In the absence of an adequate substantive appeal, the appeal 
is not perfected on the on the issues of increase ratings for 
a back disorder and dysthymic disorder; on the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a right leg 
disorder; and, on the issues of entitlement to service 
connection for left leg and right arm disorders, secondary to 
the service-connected back disorder, and, the Board lacks 
appellate jurisdiction to review the RO's June 2000 decision.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7105(d)(5), 7108 
(West. 2002); 38 C.F.R. §§ 20.101(d), 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), pertaining to the duty 
to notify and the duty to assist.  Where as here, the law, 
and not the evidence, is dispositive, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (200). 

Factual Background 

In its June 2000 rating decision, the RO increased the rating 
for the back disorder from 40 percent to 60 percent, granted 
a separate 10 percent rating for dysthymic disorder, which 
was later increased to 50 percent, denied the application to 
reopen the claim of service connection for a right leg 
disorder, and denied service connection for left leg and 
right arm disorders. 

After the RO notified the veteran of the June 2000 rating 
determinations and of his procedural and appellate rights, 
the veteran filed a Notice of Disagreement in  August 2000.

The RO provided the veteran a Statement of the Case (SOC) in 
October 2000, which included a VA Form 9.  The cover letter 
sent with the SOC informed the veteran of the necessity of 
filing a formal appeal and advised him that this could be 
accomplished by completing and filing the enclosed VA Form 9.  
The letter emphasized the need to read the instructions that 
accompanied the VA Form 9 very carefully.  Among other 
things, the instructions informed the veteran to state why he 
disagreed with the RO's decision and to state what facts the 
VA got wrong or how VA misapplied the law.  He was told to 
try to be specific. 

In response to the October 2000 SOC, the veteran filed the VA 
Form 9 in October 2000.  In the space for telling why he 
thought VA decided his case incorrectly was written:  "(1) 
Please consider my case for I. U. [individual 
unemployability]  And also (2) schedule a hearing ASAP." 

The veteran subsequently canceled his hearing request.  And 
in a December 2001 rating decision, the RO granted the 
veteran a total disability rating based on individual 
unemployability. 

In April 2002, the RO provided the veteran a Supplement 
Statement of the Case on the increased rating claims only. 

The RO then forwarded the veteran's file to the Board. 

In a November 2002 letter, the Board informed the veteran and 
his representative that the substantive appeal may be 
defective because no specific arguments relating to errors of 
fact or law were set out.  The veteran was provided a summary 
of the governing law and regulations, he was given 60 days to 
submit a written argument that his substantive appeal was 
adequate and to request a hearing on the issue. 

In January 2003, in a signed statement, the veteran indicated 
that that he had no written argument to present and he did 
not want a hearing. 

Analysis

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, the determination of whether the substantive 
appeal is adequate, at any stage in a proceeding before it, 
regardless of whether the RO addressed the question. When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  
38 C.F.R. § 20.101(d).   

In this case, the Board has fulfilled the procedural due 
process requirements to proceed on the question of whether 
the substantive is adequate. 

The law provides that a question as to the adequacy of the 
response to the SOC shall be determined by the Board.  38 
U.S.C.A. § 7105(d)(3).  And the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

A claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 
9.  The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.202.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In this case, in response to the October 2000 SOC, in his VA 
Form 9, the veteran raised the issue of individual 
unemployability, which the RO had not addressed in its June 
2000 rating decision, and requested a hearing he later 
canceled.  The veteran did not point to any error of fact or 
law in the June 2000 rating determinations being appealed.  

As substantive appeal did not set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
its June 2000 the determinations, it is inadequate.   

Since the substantive is inadequate, it is not in conformity 
with chapter 71, Title 38, United States Code.  38 U.S.C.A. § 
7108.  Therefore, the appeal is not perfected, and the Board 
is without appellate jurisdiction to review the June 2000 
determinations by the RO.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7105(d)(5) and 7108. 


ORDER

As the substantive appeal is inadequate, the appeal of the 
issues for increase ratings for a back disorder and dysthymic 
disorder, for new and material evidence to reopen the claim 
of service connection for a right leg disorder, and for 
entitlement to service connection for left leg and right arm 
disorders, secondary to the service-connected back disorder, 
is not perfected and the appeal is dismissed.


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

